11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of K.S., a child,              * From the 220th District Court
                                                 of Comanche County,
                                                 Trial Court No. FM15216.

No. 11-18-00057-CV                             * June 14, 2018

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                 sitting by assignment)

       This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.